Citation Nr: 0107829	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  96-23 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES  

1. Entitlement to service connection for joint pain and 
weakness, claimed as due to undiagnosed weakness.  

2. Entitlement to service connection for abdominal pain, 
claimed as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from April 1980 to March 1984 
and from December 1990 to March 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
RO in Nashville, Tennessee, which denied service connection 
for joint pain and weakness, claimed as due to an undiagnosed 
illness, denied service connection for abdominal pain, 
claimed as due to undiagnosed illness, denied service 
connection for post-traumatic stress disorder (PTSD), and 
denied entitlement to a permanent and total disability rating 
for pension purposes.  

The veteran subsequently moved to Mississippi, and his case 
was therefore transferred to the RO in Jackson, Mississippi.  
He then moved to Alabama, and his case was thereupon 
transferred to the RO in Montgomery, Alabama.  

In an April 2000 decision, the Board denied as not well 
grounded the veteran's claim for service connection for joint 
pain and weakness due to undiagnosed illness, and the 
veteran's claim for service connection for abdominal pain due 
to undiagnosed illness.  The issues of entitlement to service 
connection for PTSD and entitlement to a permanent and total 
rating for pension purposes were remanded to the RO for 
further developmnent.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999, and hereinafter 
referred to as Court) the Board's April 2000 decision denying 
service connection for joint pain and weakness due to 
undiagnosed illness and denying service connection for 
abdominal pain due to undiagnosed illness.  In November 2000, 
the parties to the appeal filed a Joint Motion for Remand and 
to Stay Proceedings.  In the joint motion it was agreed that 
the Board's April 2000 decision denying service connection 
for joint pain and weakness due to undiagnosed illness and 
denying service connection for abdominal pain due to 
undiagnosed illness should be vacated, and these issues be 
remanded due to the recent enactment of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) which substantially amended the provisions of 
chapter 51 of title 38, United States Code, concerning the 
assistance to be afforded claimants of veterans benefits, and 
concerning decisions on their claims.  By Order dated in 
December 2000, the Court granted the joint motion and 
remanded this matter to the Board.  


REMAND

There has been a significant change in the law during the 
pendency of this veteran's appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  Accordingly, 
the issues of service connection for joint pain and weakness, 
claimed as due to undiagnosed illness and service connection 
for abdominal pain, claimed as due to undiagnosed illness 
must be remanded to the RO so that it can again adjudicate 
these issues in light of this recent statutory provision.  
The Board also notes that the issues of service connection 
for PTSD and entitlement to a permanent and total rating for 
pension purposes, previously remanded by the Board in April 
2000 must also be adjudicated in light of this recent 
statutory provision.  

In so doing, the RO should also ensure that all development 
required by the Veterans Claims Assistance Act of 2000 has 
been undertaken in regard to all the issues certified for 
appeal to this Board and ensure that all development and 
notification requirements are in compliance with the act.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision in regard to any of the issue 
currently on appeal at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992).  

1. The RO must review the claims file and 
ensure that all notification and the 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 is completed in regard to 
all the issues currently certified for 
appeal to the Board, including those 
remanded by the Board in April 200).  
In particular, the RO should ensure 
that the notification requirements and 
development procedures contained in 
Sections 3 and 4 of the act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied as 
per VBA Fast Letters 00-87 (November 
17, 2000), and 00-92 (December 31, 
2000).  

2. Then, the RO should again adjudicate 
all the issues currently certified for 
appeal to the Board.  If any of the 
benefits sought remain denied, the 
claimant and his representative should 
be provided a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.  The case 
should then be returned to this Board 
for its further adjudication, if 
otherwise appropriate.  

No action is required of the claimant unless he is so 
informed by the RO.  The purpose of this remand is to comply 
with the Veterans Claims Assistance Act of 2000.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




